DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 14 has been considered but are moot because added claim limitation which was not presented earlier overcomes prior art and is found allowable.
Applicant’s arguments, see page 12, lines 7-16, of the Remarks filed on 10/18/2021, with respect to 23 have been fully considered and are persuasive.  The rejection of claim 23 has been withdrawn. 

Claim Objections

Regarding claim 1:
Claim 1 objected to because of the following informalities:  The limitation “father away” in line 18 appears to contain a typo. Did the Applicant mean “farther away” instead?  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Jung; Kwang Chul et al., US 20190096978 A1].

Regarding claim 1:
	Jung discloses:
1. (Currently Amended) A display device [Jung:Fig.1; ¶ 0042: “FIG. 1 is a diagram illustrating pixel areas AA1, AA2, and AA3 of a display device 10 in accordance with an embodiment of the present disclosure”: “display device 10”;  Fig.2: display device 10] comprising: 
a display area [Jung: Fig.2: pixel areas AA1, AA2, and/or AA3; ¶ 0044: “The pixels PXL1, PXL2, and PXL3 may be located in the pixel areas AA1, AA2, and AA3, so that an image may be displayed on each of the pixel areas AA1, AA2, and AA3. Hence, each of the pixel areas AA1, AA2, and AA3 may refer to a display area”] including pixels [Jung: Figs.1-2: PXL1, PXL, and/or PXL3; ¶ 0044: “The pixels PXL1, PXL2, and PXL3 may be located in the pixel areas AA1, AA2, and AA3, so that an image may be displayed on each of the pixel areas AA1, AA2, and AA3”]; 
a non-display area [Jung: Figs.1-2: peripheral areas NA1, NA2. and/or NA3; ¶ 0045: “Components (e.g., drivers and lines) for driving the pixels PXL1, PXL2, and PXL3 may be located in the peripheral areas NA1, NA2, and NA3. Each of the peripheral areas NA1, NA2, and NA3 may refer to a non-display area, as there are no pixels located therein”] adjacent to the display area [Jung: Figs.1-2: pixel areas AA1, AA2, and/or AA3; ¶ 0046: “For example, the peripheral areas NA1, NA2, and NA3 may be formed outside the pixel areas AA1, AA2, and AA3, and may have a shape to enclose at least portions of the pixel areas AA1, AA2, and AA3” ]; 
scan lines [Jung: Figs.1-2: first scan line S1, second scan line S2, and/or third scan line S3] connected to the pixels [Jung: Fig. 2; ¶ 0091: “The first pixels PXL1 may be located in the first pixel area AA1, and each may be coupled to a first scan line S1; ¶ 0107: “The second pixels PXL2 may be located in the second pixel area AA2 and each may be coupled to a second scan line S2”; ¶ 0124: “The third pixels PXL3 may be located in the third pixel area AA3 and each may be coupled to a third scan line S3”]; 
emission lines  [Jung: Figs.1-2: first emission control line E1, second emission control line E2, and/or third emission control line E3] connected to the pixels [Jung: Fig.2; ¶ 0091: “The first pixels PXL1 may be located in the first pixel area AA1, and each may be coupled to a first scan line S1, a first emission control line E1”; ¶ 0107: “The second pixels PXL2 may be located in the second pixel area AA2 and each may be coupled to a second scan line S2, a second emission control line E2”; ¶ 0124: “The third pixels PXL3 may be located in the third pixel area AA3 and each may be coupled to a third scan line S3, a third emission control line E3”];
a scan control line [Jung: Fig.3: first scan control signal SCS1, second scan control signal SCS2, and/or third scan control signal SCS3; Examiner: The lines as shown in Fig.3, corresponding to SCS1, SCS2, and/or SCS3 is/are construed as the claimed “scan control line”] to which a scan control signal is applied [Jung: Fig.3; ¶ 0198: “For this operation, the timing controller 270 may supply the first scan control signal SCS1, the second scan control signal SCS2, and the third scan control signal SCS3 to the first scan driver 210, the second scan driver 220, and the third scan driver 230, respectively.”];
an emission control line [Jung: Fig.3: first emission control signals ECS1, second emission control signal ECS2, and/or third emission control signal ECS3; Examiner: The lines as shown in Fig.3, corresponding to ECS1, ECS2, and/or ECS3 is/are construed as the claimed “scan control line”]] to which an emission control signal is applied [Jung: Fig.3; ¶ 0198: “In addition, the timing controller 270 may supply the first emission control signal ECS1, the second emission control signal ECS2, and the third emission control signal ECS3 to the first emission driver 310, the second emission driver 320, and the third emission driver 330, respectively”];
[Jung: Figs.2-3: first scan driver 210] disposed in the non-display area [Jung: Fig.2; ¶ 0094: “The first scan driver 210 may be located in the first peripheral area NA1”], wherein the first scan driver circuit is connected to first scan lines among the scan lines [Jung: Fig.3; ¶ 0097: “The first scan driver 210 may be electrically coupled with the first scan lines S1 located in the first pixel area AA1 through the first scan routing lines”] and the scan control line [Jung: Fig.3; ¶ 0098: “For this operation, the timing controller 270 may supply the first scan control signal SCS1, the second scan control signal SCS2, and the third scan control signal SCS3 to the first scan driver 210, the second scan driver 220, and the third scan driver 230, respectively”; Examiner: As shown in Fig.3, the first scan driver 210 is connected to the line designated as the scan control signal SCS1];
a second scan driver circuit [Jung: Figs.2-3: second scan driver 210] disposed in the non-display area [Jung: Fig.2; ¶ 0110: “The second scan driver 220 may be located in the second peripheral area NA2”], wherein the second scan driver circuit is connected to second scan lines among the scan lines [Jung: Fig.3; ¶ 0113: “Thereby, the second scan driver 220 may be electrically coupled with the second scan lines S2 located in the second pixel area AA2 through the second scan routing lines”] and the scan control line  [Jung: Fig.3; ¶ 0098: “For this operation, the timing controller 270 may supply the first scan control signal SCS1, the second scan control signal SCS2, and the third scan control signal SCS3 to the first scan driver 210, the second scan driver 220, and the third scan driver 230, respectively”; Examiner: As shown in Fig.3, the second scan driver 220 is connected to the line designated as the scan control signal SCS2]; and
a first emission driver circuit [Jung: Figs.2-3: first emission driver 310] connected to first emission lines among the emission lines [Jung: Figs.2-3; ¶ 0104: “The first emission driver 310 may be electrically coupled with the first emission control lines E1 located in the first pixel area AA1 through the first emission routing lines”] and the emission control line [Jung: Fig.3: a first emission control signal ECS1, second emission control signal ECS2, and/or third emission control signal ECS3; Examiner: As shown in Fig.3, the first emission driver 310 is connected to the line designated as the first emission control signal ECS1],
 wherein the second scan driver circuit [Jung: Fig.2; second scan driver 220] is disposed farther away from the display area [Jung: Fig.2: pixel area AA1] than the first emission driver circuit is [Jung: Fig.2; first emission driver 310; Examiner: As shown in Fig.2, the second scan driver 220 is disposed farther away from the pixel area AA1 than the first emission driver 310], and
wherein the first emission driver [Jung: Figs.2; first emission driver 310] is disposed father away from the display area [Jung: Fig.2: pixel area AA1] than the first scan driver circuit is [Jung: Fig.2: first scan driver 210; Examiner: As shown in Fig.2, the first emission driver 310 is disposed farther away from the pixel area AA1 than the first scan driver 21].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Jung; Kwang Chul et al., US 20190096978 A1] in view of [Jung; Myoung-hoon, US 20080303776 A1] (hereinafter referred to as Jung 2).

Regarding claim 2:
	Jung discloses:
2. The display device of claim 1.
	However, Jung does not expressly disclose:
wherein one of the second scan lines is bent more times than one of the first scan lines.
	Jung 2 discloses:
wherein one of the second scan lines is bent more times than one of the first scan lines [Jung 2: Fig.2; ¶ 0037: “Particularly, referring to FIG. 2, the scan lines (S) arranged in the edge of the divergence region (A) have lengths that are different due to the differing bending angles for each different wire group (Ga, Gb, Gc), and the lengths of some of the scan lines (S) are longer even in the same wire groups (Gb, Gc) as the signal lines approach (or are located more towards) the edge of the divergence region (A) (such as Gc).”; Examiner: As shown in Fig.2, GF is bent more times than Gd].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Jung 2 in the invention of Jung in order to yield the predictable result of reducing a resistance difference arising from a difference in the lengths of the scan lines as explicity taught by Jung [Jung 2: ¶ 0003: “Aspects of the present invention relate to a flat panel display device, and more particularly to a flat panel display device capable of reducing a resistance difference arising from a difference in the lengths of signal lines”].   

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Jung; Kwang Chul et al., US 20190096978 A1] in view of [Kim; Kwangmin et al., US 20170288002 A1].

Regarding claim 3:
	Jung discloses:
3. The display device of claim 1.
	However, Jung does not expressly disclose:
further comprising: a first supply voltage line disposed between the first scan driver circuit and the display area, where the first supply voltage line applies a first supply voltage.
	Kim discloses:
further comprising: a first supply voltage line [Kim: Fig.6: driving voltage supply line 60] disposed between the first scan driver circuit [Kim: Fig.6: first scan driver 20] and the display area [Kim: Fig.6: DA; ¶ 0126: “The driving voltage supply line 60 is disposed between the first scan driver 20 and the pixels PX arranged in a stepwise configuration”], where the first supply voltage line applies a first supply voltage [Kim: ¶ 0079: “The driving voltage supply line 60 provides the driving voltage ELVDD to the pixels PX].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Kim in the invention of Jung in order to yield the predictable result of applying a first supply voltage to the pixels.   

Regarding claim 4:
	Jung in view of Kim discloses:
4. The display device of claim 3, further comprising: a second supply voltage line [Kim: Fig.6: driving voltage supply line 60; Examiner: Another segment of the driving voltage supply line 60 is construed under BRI as the claimed “second supply voltage line”. ] disposed between the first scan driver circuit [Kim: Fig.6: first scan driver 20] and the display area [Kim: Fig.6: DA; ¶ 0126: “The driving voltage supply line 60 is disposed between the first scan driver 20 and the pixels PX arranged in a stepwise configuration”], 
	wherein the second supply voltage line applies a second supply voltage [Kim: ¶ 0079: “The driving voltage supply line 60 provides the driving voltage ELVDD to the pixels PX].

Regarding clam 5:
	Jung in view of Kim discloses:
5. The display device of claim 4, 
	wherein each of the first scan lines [Kim: Fig.6: SCL] and the second scan lines [Kim: Fig.6: SCL; Examiner: A plurality of scan connection lines are shown. For example, the uppermost ones are construed as the claimed “first scan lines” and the bottommost ones are construed as the “second scan lines” ] intersects the first supply voltage line and the second supply voltage line [Kim: Fig.6; Examiner: As shown in Fig.6, the scan connection lines SCL interest the various segments of the driving voltage supply line 60.].

Allowable Subject Matter
Claims 6-13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-24 are allowable.

Regarding claim 6:
	The prior art does not teach or suggest either singularly or in combination the at least claimed, "wherein the first emission driver circuit and the second emission driver circuit are disposed between the first scan driver circuit and the second scan driver circuit ", in combination with the other recited claim features.

Regarding claims 7-13:
	Claims 7-13 depend on claim 6 and are found allowable for at least the same reason as discussed above.

Regarding claim 6:
	The prior art does not teach or suggest either singularly or in combination the at least claimed, "wherein the first emission driver circuit and the second emission driver circuit are disposed between the first scan driver circuit and the second scan driver circuit ", in combination with the other recited claim features.

Regarding claim 14:
	The prior art does not teach or suggest either singularly or in combination the at least claimed, "wherein a portion of the display area is disposed between the first circuit area and the second circuit area at the corner", in combination with the other recited claim features.

Regarding claims 15-22:
	Claims 15-22 depend on claim 14 and are found allowable for at least the same reason as discussed above.

Regarding claim 23:
	The prior art does not teach or suggest either singularly or in combination the at least claimed, "wherein a number of pixels per unit area in the corner display area is greater than a number of pixels per unit area in the corner auxiliary display area", in combination with the other recited claim features.

Regarding claims 24:
	Claim 24 depends on claim 23 and are found allowable for at least the same reason as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623